Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is allowable. The restriction requirement dated 6/14/19 , as set forth in the Office action mailed on 6/14/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 12-13 is withdrawn.  Claims 12-13 , directed to a heating rod where the second contact sheet is arranged above the first contact sheet no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
s 12-13 are objected to because of the following informalities:  Claim 12 recites “further comprising an isolation layer arranged between the first and second contact sheets.” However, an isolation layer was referred to claim claim 10. IF this refers to the same isolation layer, the limitation in claim 12 should be deleted. If it refers to a different isolation layer, it should be termed a “second isolation layer.” Appropriate correction is required.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1, 6-13, 15-10 is indicated because the closest prior art of record (Min) fails to disclose, teach, or fairly suggest an isolation layer begin sandwiched between the narrow section of the second contact sheet and the first part of the plurality of heating elements (claim 1) or being arranged between a second section of a second contact sheet and a first set of heating elements. Furthermore, regarding claim 10, Kawate fails to teach or suggest a first contact sheet which does not electrically contact the second set of heating elements, where all the heating elements are arranged in a row.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
see the claim objections set forth above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.E.M/Examiner, Art Unit 3761                                                                                                                                                                                                         

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761